DETAILED ACTION
This office action is made final. Claims 1-4. 6-14, and 16-20 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s amendment date 2/9/2022, amended claims 1, 11, 13, and 19-20; and canceled claims 5 and 15.
Response to Amendment
The previously pending rejection to claims 1-20, under 35 USC 101 (Alice), will be maintained.
The previously pending rejection to claims 11-20, under 35 USC 112(b), have been withdrawn.
The previously pending claim interpretation claims 11, 13, 15, and 18-20, have been withdrawn.
Response to Arguments
Applicant’s arguments received on date 2/9/2022 have been fully considered, but they are not persuasive. Moreover, any new grounds of rejection have been necessitated by Applicant's amendments to the claims. The art rejection has been updated to address these amendments.
Applicant's arguments with respect to the claim rejections have been considered, but are moot in view of the new ground(s) of rejection set forth below in this Office action. The art rejection has been updated to address these amendments.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4. 6-14, and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-4. 6-14, and 16-20 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Part I.  Identify the Abstract Ideas
Independent claims 1 and 11, the claim, when “taken as a whole,” is directed to the abstract idea of providing transcript analysis of a recording comprising: receiving a recording comprising an audio portion and at least one of a screen capture recording and a camera video recording; transcribing the audio portion of the recording to generate a transcription; synchronizing timing of the transcription to the at least one screen capture recording and camera video recording; receiving a selection of a section of the transcription and automatically generating a video clip, which is a subset of the video portion of the recording, wherein the start and end time of the video clip is based upon the selection, wherein the selection is synchronized to the video clip.
Under step 2A-Prong One (part 1 of Mayo test), here, the claimed invention in claims 1 and 11 are directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The above limitation falls within managing personal behavior or relationships or interactions between people (including 
Part II.  2A-prong two (additional elements that integrate the judicial exception into a practical application) 
Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea, comprising: an interface for receiving, a transcription server, and a playback server for automatically…… in claims 1 and 11.”
Moreover, claims 1 and 11 recite "automatically," is merely instructions to apply the abstract idea on a computer.
Also, claims 1 and 11 recite receiving a selection of a section of the transcription and automatically generating a video clip, which is a subset of the video portion of the recording, wherein the start and end time of the video clip is based upon the selection, wherein the selection is synchronized to the video clip is merely an instruction for a person to follow or a human mentally selecting a transcript.
Further, pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Those additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using computer component, or merely uses a computer as a tool 
The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic compute. See FairWarning v. Iatric Systems.  Likewise, claims 1 and 11 implying that “..…receiving a selection of a section of the transcription and automatically generating a video clip, which is a subset of the video portion of the recording, wherein the start and end time of the video clip is based upon the selection, wherein the selection is synchronized to the video clip...……, etc.…” are executed in a computer merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and a whole, the limitations of claims 1 and 11 are not indicative of integration into a practical application.
As a result, Examiner asserts that claims 2-4. 6-10, 12-14, and 16-20 are similarly directed to the abstract idea.  Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.

The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of: 
Claims 1 and 11 do not include any limitations amounting to significantly more than the abstract idea, alone. Claims 1 and 11 include various elements that are not directed to the abstract idea. These elements include an interface for receiving, a transcription server, and a playback server for automatically.
Examiner asserts that an interface for receiving, a transcription server, and a playback server for automatically do not amount to significantly more than the abstract idea because they are generic computing element performing generic computing functions. These limitations merely describe implementation of the invention using elements of a general-purpose system, which is not sufficient to amount to significantly more. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Federal Circuit 2015).
Moreover, claims 1 and 11 recite "automatically," is merely instructions to apply the abstract idea on a computer.
Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces”, but merely call for performance of the claimed on a set of generic computer components.
In addition, (Fig. 4 and specification paras [0068] and [0142])1, of the specification detail any combination of a generic computer system program to perform the method.  Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas.
The computing elements with a processor, an interface for receiving, a transcription server, and a playback server for automatically are recited at high level of generality (i.e. a generic processor performing a generic computer function of processing data). Thus, this step is no more than mere instructions to apply the exception on a generic computer.2 In addition, using a processor to process data has been well-understood, routine, conventional activity in the industry for many years.3
Claims 2-4. 6-10, 12-14, and 16-20 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to independent claims 1 and 11
The dependent claims further limit the abstract idea without adding significantly more.  Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
Further, Examiner notes that the additional limitations, when considered as an ordered combination, add nothing that is not already present when looking at the additional elements individually. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how the claims are viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d). This is supported by the fact that the disclosure does not provide the details necessary to provide significantly more than the abstract idea performed on a general-purpose computer and therefore not significantly more. Prior art references teach the limitations of receiving a recording comprising an audio portion and at least one of a screen capture recording and a camera video recording; transcribing the audio portion of the recording to generate a transcription; synchronizing timing of the transcription to the at least one screen capture recording and camera video recording; automatically scroll the transcription upon playback of the at least one of screen capture recording and camera video recording; and receiving a selection of a section of the transcription and automatically generating a video clip, which is a subset of the video portion of the recording, wherein the start and end time of the video clip is based upon the selection, 
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6-11, and 16-20 rejected under 35 U.S.C. 103 as being unpatentable over Heist et al. (US Pat. No. 5,832,171) in view of Hamilton et al. (US Pat. No. 2005/0254775).
Regarding claim 1,  Heist discloses a method for transcript analysis of a recording comprising:

transcribing the audio portion of the recording to generate a transcription (see Heist, column 23, lines 19-23, wherein the audio and video levels must be set once for each tape. The levels are recorded in the Audio and Video Settings Sheet (Fig. 11);  column 6, lines 22-24, wherein the operator plays the video and listens to the associated audio and, at the same time, reads the testimony text; column 4, lines 53-54, wherein synchronize a recording of any event to a separately created transcript of the event);
synchronizing timing of the transcription to the at least one screen capture recording and camera video recording transcription (see Heist, column 21, lines 6-30, wherein referring to Fig. 13 shows date and time the synchronization was completed for the file; column 17, lines 1-12, wherein Project Log and Processing Sheets includes Audio and Video Settings Sheet (Fig. 11); column 7, lines 59-62, wherein the processing 7 system includes one or more videotape playback decks 11 and an audio/video switch 12 60 for switching the deck output (audio, video and time code 
wherein the selection is synchronized to the video clip (see Heist, column 21, lines 6-30, wherein referring to Fig. 13 shows date and time the synchronization was completed for the file; column 17, lines 1-12, wherein Project Log and Processing Sheets includes Audio and Video Settings Sheet (Fig. 11); column 7, lines 59-62, wherein the processing 7 system includes one or more videotape playback decks 11 and an audio/video switch 12 60 for switching the deck output (audio, video and time code information) to one or more capture systems 13; and column 8, lines 16-19, wherein the compression computers 21 perform digital video processing on video files that have been captured by the capture systems 13 and stored on a respective mass storage system 18).
Heist et al. fails to explicitly receiving a selection of a section of the transcription and automatically generating a video clip, which is a subset of the video portion of the recording, wherein the start and end time of the video clip is based upon the selection.
Analogous art Hamilton discloses receiving a selection of a section of the transcription and automatically generating a video clip, which is a subset of the video portion of the recording, wherein the start and end time of the video clip is based upon the selection, wherein the selection is synchronized to the video clip (see Hamilton, paras [0187]-[0188] referring to Figs. 9 & 20 show that the video clips are copies of selected sections of the segments or the recording that are to be included in the 

    PNG
    media_image1.png
    537
    296
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Heist, regarding the system for creating video of an event with a synchronized transcript, to have included receiving a selection of a section of the transcription and automatically generating a video clip, which is a subset of the video portion of the recording, wherein the start and end time of the video clip is based upon the selection, wherein the selection is synchronized to the video clip because it would have enhanced a user experience by providing a simpler user interface. Heist discloses the video viewing API 
Regarding claim 6,  Heist discloses the method of claim 1, further comprising appending an annotation to a flag added to at least one of the recording and the transcription (see Heist, column 1, lines 43-48, wherein a variety of software tools have been developed which, among other things, allow a lawyer to electronically search testimony text for key words, to annotate, to insert page marks, to associate certain portions of testimony with issues and to create printouts of testimony for insertion in pleadings and trial presentations).
Regarding claim 7,  Heist discloses the method of claim 6, wherein the appended annotation is searchable by the keyword (see Heist, column 1, lines 43-48, wherein a variety of software tools have been developed which, among other things, allow a lawyer to electronically search testimony text for key words, to annotate, to insert page marks, to associate certain portions of testimony with issues and to create printouts of testimony for insertion in pleadings and trial presentations).
Regarding claim 8,  Heist discloses the method of claim 1, further comprising aggregating a plurality of recordings (see Heist, column 9, lines 18-23, wherein if the VHS tape holds two hours (120 minutes) of video, then the capture process should separate the video into six, 20 minute segments. The first four 20 minute segments of 
Regarding claim 9,  Heist discloses the method of claim 8.
Heist et al. fails to explicitly further comprising filtering the plurality of recordings by success Criteria, participant attribute, and keywords.
Analogous art Hamilton discloses filtering the plurality of recordings by success Criteria, participant attribute, and keywords (see Hamilton, paras [0139]-[0140] referring to Fig. 3 shows the analyzer filters and searches analyze data/video/audio where the analysis of the recordings begins. The recordings may be searched and viewed, sections of the recordings that are of particular interest may be marked, and segments of the recordings may be isolated; para [0013] measuring the usability of a system using three methods: (1) usability satisfaction, (2) usability performance, and (3) usability performance indicators. Usability satisfaction is measured by acquiring data from a system user population with respect to a set of critical factors that are identified for
the system; para [0101] capture the participants facial and verbal expressions; and para [0152] Using the text search settings dialog box 390, a specific word or phrase may be searched by entering this information in a text box 394).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Heist, regarding the system for creating video of an event with a synchronized transcript, to have included filtering the plurality of recordings by success Criteria, participant attribute, and keywords because it would have enhanced a user experience by providing a simpler user interface. Heist discloses the video viewing API can interface used programs for 
Regarding claim 10,  Heist discloses the method of claim 1, farther comprising searching the transcription by a keyword (see Heist, column 1, lines 43-48, wherein a variety of software tools have been developed which, among other things, allow a lawyer to electronically search testimony text for key words, to annotate, to insert page marks, to associate certain portions of testimony with issues and to create printouts of testimony for insertion in pleadings and trial presentations).
Regarding claims 11-14 and 16-20 are rejected based upon the same rationale as the rejection of claims 1-4 and 6-10, respectively, since they are the system claims corresponding to the method claims. Claim 11 recites additional feature a computer server coupled to a network, including a processor and a memory (see Heist, column 8, lines 11-19, wherein a computer server coupled to a network, including a processor and a memory; and column 5, lines 43-44, wherein an Application Programming Interface; and Fig. 1). 
Claims 2 and 12 rejected under 35 U.S.C. 103 as being unpatentable over Heist et al. (US Pat. No. 5,832,171), in view of Hamilton et al. (US Pat. No. 2005/0254775), and further in view of Van Duyne et al. (US Pat. No. 6,859,784).
Regarding claim 2,  Heist discloses the method of claim 1, wherein the recording is audio and video recording of (the person giving the deposition) (see Heist, column 7, 
Heist et al. and Hamilton et al. combined fail to explicitly disclose a participant engaged in a user experience study.
Analogous art Van Duyne discloses audio and video recording of a participant engaged in a user experience study (see Van Duyne, column 4, lines 20-24, wherein a recorder can be invoked to record the responses (mouse moves, keyboard strokes, screen capture and audio and video feedback) of a participant during the course of a research project; and column 10, lines 15-19, wherein product tool provides a mechanism for engaging customers in an ongoing dialogue about company products. The tool provides product designers and management better insight into their customers’ needs and desires and includes feedback on products and areas for improvement).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Heist, regarding the system for creating video of an event with a synchronized transcript, to have included audio and video recording of a participant engaged in a user experience study because it would have enhanced a user experience by providing a simpler user interface. Heist discloses the video viewing API can interface used programs for viewing and researching testimony. For courtroom display of video, the video viewing portion of the program can enlarge the video display on the computer screen or a court room .
Claims 3-4 and 13-14 rejected under 35 U.S.C. 103 as being unpatentable over Heist et al. (US Pat. No. 5,832,171), in view of Hamilton et al. (US Pat. No. 2005/0254775), in view of Van Duyne et al. (US Pat. No. 6,859,784), and further in view of Kung et al. (US Pat. No. 5,850,470).
Regarding claim 3,  Heist discloses the method of claim 2. 
Heist et al., Hamilton et al., and Van Duyne et al. combined fail to explicitly disclose further comprising processing the video recording by a neural network.
Analogous art Kung discloses processing the video recording by a neural network (see Kung, column 3, lines 55-57, wherein a probabilistic variant of a decision-based neural network (DBNN) is provided to perform this classification task; and column 4, lines 6-17, wherein video camera 12 and includes a memory 16 which operates as a database for storing images of different human faces. The input images from the video camera 12 are first preprocessed before inputting to the DBNN-based face detector 14. The inputs to the DBNN-based face detector 14 are a set of images with predefined coordinates).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Heist, regarding the system for creating video of an event with a synchronized transcript, to have included processing the video recording by a neural network because it would have improved productivity and increase access. Heist discloses the video viewing API can interface used programs for viewing and researching testimony. For courtroom display 
Regarding claim 4,  Heist discloses the method of claim 3.
Heist et al., Hamilton et al., and Van Duyne et al. combined fail to explicitly disclose wherein the processing includes at least one of eye tracking and emotion detection.
Analogous art Kung discloses at least one of eye tracking and emotion detection (see Kung, abstract, wherein DBNN, for determining the position of an identifying feature on the object such as the eyes; and column 3, lines 8-9, wherein automatically detecting and recognizing the identity of a deformable object within an arbitrary image scene).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Heist, regarding the system for creating video of an event with a synchronized transcript, to have included at least one of eye tracking and emotion detection because it would have improved productivity and increase access. Heist discloses the video viewing API can interface used programs for viewing and researching testimony. For courtroom display of video, the video viewing portion of the program can enlarge the video display on the computer screen or a court room projection system. Using the neural network for locating and recognizing a deformable object of Kung would improve the recognition performance.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ KASSIM whose telephone number is (571)272-8534.  The examiner can normally be reached on Mon - Fri (8am - 5pm) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        2/23/2022




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While the method in claim a recites "a method implemented by a processor," this is well-understood, routine, and conventional as disclosed in (Fig. 4 and specification paras [0068] and [0142]). Therefore, the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. "receiving, processing, storing data," "automating mental tasks," etc.) are well-understood, routine, etc. (MPEP 2106.05(d))
        
        Further, the applicant's use of a computer is merely confining the abstract idea to a particular technological environment, which does not provide significantly more. 
        
        2 represents mere instructions to apply an exception under MPEP 2106.05(f)
        
        3 See US. Pub. No. 2006/0242154 (see spec. para [0045] the invention is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with the invention include, but are not limited to, personal computers, server computers, handheld or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputers, mainframe computers, distributed computing environments that include any of the above systems or devices, and the like.